DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Part numbers 715 and 781 use the term “groove” to refer to different parts (715 is a groove on the cantilevered lever, 781 is a groove finish on the exterior of the container body.)  It is obvious that parts 106, 206, 306, and 406 refer to grooves in the frame of the closure/container.  Please review and provide district names for distinct grooved features on the different elements of the invention.
Reference characters "105" and "108" have both been used to designate “Slider” (Page 25, line 24);
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claim 1 contains two Markush Groupings that were deemed proper groupings.  
First Markush Grouping – a) an arched elongate ban, b) a resilient dome, c) elongated cantilevered band fixed at one end, d) a spring biased button, e) elongated band with surface on outer port of slider.
The examiner chooses d) to advance prosecution.
The other limitations within the Markush group ( a) through c) and e) are not required for patentability.
Second Markush Grouping is a subset of limitations for e) elongated band with surface on the outer port of the slider.
 The limitations include: 1) A longitudinal split dividing the free end into two depressible parts, 2) a groove spaced from the free end, 3) a head portion.
This parent Markush grouping was not selected for examination, and these features are represented in later dependent claims.
These limitations within the non-selected Markush group are not required for patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “elongate cantilevered bands” in claim 7 is a relative term which renders the claim indefinite. The term “elongate cantilevered bands” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term will be interpreted broadly to include any cantilevered action that maintains the closure as commonly understood within the packaging arts.
The term “a head portion” in claim 9 is a relative term which renders the claim indefinite. The term “head” is not defined by the claim beyond that it extends beyond the slider port, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term will be interpreted broadly to include any protrusion beyond the slider opening that could allow the closure to be grasped and opened that is commonly understood within the packaging arts.
The term “finger grip sections” in claim 12 is a relative term which renders the claim indefinite. The term “finger grip sections” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term will be interpreted broadly to include any surface that allows a hand to grip the container and closure assembly that is commonly used within the packaging arts.
Claim 8 is rejected under 35 USC 112 (b) as depending from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Batzel et al. (US 20160297580, hereafter referred to as Batzel) and further in view of the Katsis (US 20090152134, hereafter referred to as Katsis).
In regards to Claim 1, Batzel teaches: A closure for a container (Batzel, sliding closure – Paragraph 0003) that comprises a container body (Container – 101 or Vial – 2000 in Figure 20A and 20B)) defining an interior chamber (Paragraph 0030 refers to a single or multicompartment container or chamber - 102), and that defines an aperture (main opening – 107 or 2000 – perimeter)) open to the interior chamber (102); the closure comprising: a closure body (Closure – Figure 20A and B, item 2004 – slide) defining a fixed main opening (Figure 20A – main opening top perimeter of part 2000 (2000 perimeter)) and a slider port (2016 – auxiliary opening); wherein the main opening of the closure (2004) and the container aperture (2000 perimeter) are aligned to permit access to the interior chamber (102) of the container when the closure body (2004 and Figure 20D) is attached to the container body for use (Figures 20A and 20B); a slider (2004) mounted in the closure body (2000) blocking the main opening (2004 – open perimeter of vial) in a closed configuration; the slider having an inner surface (Figure 20E) facing the main opening and an opposite outer surface (Figure 20D); wherein the slider is configured to be displaceable in a direction leading through the slider port (2016 – auxiliary opening) to clear the main opening (2000 – perimeter), exit the closure body (2000) partially or completely in an open configuration (In an apparent choice on conditions, the examiner chooses partially, as shown by Figure 20B), and to be displaceable back to the closed configuration (Figure 20A meets this limitation); and at least one resilient depressible tab (2012 – depressible tab) on the outer surface of the slider (Figure 20B shows the part on the outside of the slider); the tab being constructed and arranged so that, when the slider is in the closed configuration (Figure 20A), the tab is adjacent to the slider port (2012 is adjacent to 2016) and prevents the slider from being displaced through the slider port (Paragraph 0074 describes how the depressible tab prevents opening unless 2012 (depressible tab); and depressing the tab enables the slider to be displaced through the slider port to place the slider in the open configuration (Paragraph 0074 describes this limitation); wherein the tab (2012) comprises a resilient structure (the property of resilience is described in Paragraph 0003 as a cantilevered tab, where the tab “springs up” to provide an audible closure signal) selected from the group consisting of (In an apparent choice of features identified as a proper Markush grouping, the examiner chooses the tab embodied by (d), all others will be noted as NOT EXAMINED as explained in Claim Interpretation above): (NOT EXPLICITLY TAUGHT BY PRIMARY REFERENCE BUT TAUGHT BY A TEACHING REFERENCE BELOW){(d) a spring-biased button fixed to the outer surface of the slider and positioned on the slider adjacent to the slider port when the slider is in the closed configuration; the spring-biased button having a height sufficient to be blocked by a portion of the closure body surrounding the slider port in a released state; and wherein the spring-biased button can be depressed sufficiently to clear the portion of the closure body surrounding the National Stage of PCT/US2019/39742 -5-slider port so that the slider can be displaced through the slider port; and the spring- biased button rebounds to the released state when no longer depressed;} 
Batzel does not explicitly teach a resilient button structure to prevent inadvertent opening. 
However, Katsis in a similar disclosure on child-proof containers and closures teaches: a similar sliding closure where the closure is secured by: a spring-biased button (Katsis - 38 – buttons) fixed to the outer surface of the slider and positioned on the slider adjacent to the slider port (See Figure 1) when the slider is in the closed configuration; the spring-biased button having a height sufficient to be blocked by a portion of the closure body surrounding the slider port (See figure 1, where a portion of the closure body surrounding the port) in a released state; and wherein the spring-biased button can be depressed sufficiently to clear the portion of the closure body surrounding theNational Stage of PCT/US2019/39742 -5-slider port so that the slider can be displaced through the slider port; and the spring- biased button rebounds to the released state when no longer depressed (Paragraphs 0023 through 0025 for description of the limitations above – MOTIVATION: in order to limit the opening motion to a deliberate pressing of the button to open the container – Paragraph 0011);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and closure of Batzel with the spring biased button closure feature of Katsis (Item 38 acting in concert with container sleeve- 12), in order to advantageously improve control of the container opening function (Paragraph 0011).  
In regards to Claim 2, Batzel continues to teach: further comprising at least one raised portion (Batzel – 209, retaining button) on the outer surface of the slider positioned and configured to allow the slider to be advanced a selected distance through the slider port (See Figure 2B – where 209 prevents total removal of slider – 205) and having a sufficient height from the outer surface of the slider to be blocked by the portion of the closure body surrounding the slider port and prevent the slider from being wholly removed from the closure body in normal use (See this limitation illustrated in Figures 2A and 2B and paragraphs 0037 through 0038).
In regards to Claim 3, Batzel continues to teach: wherein the height of the raised portion (Batzel – 209, retraining button) is selectively adjustable (Described in paragraph 0037 as deformable to allow the slider to be removed, made of a polymeric material) to clear the slider port for full removal of the slider from the closure body (See Paragraph 0037 – where removal is described).
In regards to Claim 4, Batzel continues to teach: wherein the slider includes a plurality of the depressible tabs (209 – retaining buttons and 208 – depressable tabs) on the outer surface thereof, and the plurality of depressible tabs are spaced from each other (See Figures 6A through 6C with part 608 – independent depressible tabs that meet this limitation).
In regards to Claim 5, Batzel continues to teach: wherein edges of the slider ride on one or more internal tracks in the closure body (See Figures 20A and 20B where the disclosure has both tracks (raised projections) and grooves (indentation in the closure body) – See also Figures 9A and 9B that have both.).
In regards to Claim 6, Batzel continues to teach: wherein edges of the slider ride in one or more internal grooves in the closure body (See Figures 20A and 20B where the disclosure has both tracks (raised projections) and grooves (indentation in the closure body) – See also Figures 9A and 9B that have both.)..
In regards to Claim 7, Batzel continues to teach: wherein the outer surface of the slider comprises two of the elongate cantilevered bands (See embodiment disclosed in Figures 6A through 6C that has two elongate cantilever bands).
In regards to Claim 8, Batzel continues to teach: wherein the free ends of the two cantilevered bands  are on the surface of the container.
Batzel does not teach that the ends of the cantilevered bands face each other. 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the original disclosure of Batzel with the rearrangement of the cantilevered bands because Applicant has not disclosed that this reorientation provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with either arrangement of the cantilevered bands because both arrangements rely on the interference of the undepressed cantilever to inhibit the opening action of the slider. Therefore, it would have been an obvious matter of design choice to modify Batzel’s previous disclosure to obtain the invention as claimed.
Further, the earlier disclosure of Batzel discloses the claimed invention except for the orientation of the cantilevered band.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to change the orientation of the cantilevered bands, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that is not already disclosed by the prior art.
In regards to Claim 9, Batzel continues to teach: wherein the slider includes a head portion that extends through and beyond the slider port in the closed configuration (See embodiment Pictured in Figures 20A and 20B – part 2018 – finger bump that meets this limitation).
In regards to Claim 10, Batzel continues to teach: further comprising at least one removable locking clip engageable with the slider and closure body to prevent depressing the tab (See embodiment previously disclosed in Figures 7A and 7B that meets this limitation).
In regards to Claim 11, Batzel continues to teach: a container body defining an interior chamber, and defining a container aperture open to the interior chamber; and a sliding closure of claim 1 affixed to the container body over the container access (See embodiment previously disclosed in Figures 20A and 20B that discloses all pertinent features claimed.).
In regards to Claim 12, Batzel continues to teach: The container of claim 11, wherein the container body defines finger grip sections to accommodate a hand grasping the container (Finger grip sections are interpreted to mean the container main body as disclosed in Figures 20A and 20B.).
Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Batzel as modified by Katsis in further view of Kotyuk (US 4192422 – hereafter referred to as Kotyuk).
In regards to Claim 23 and 24 (Similar limitations with different dependencies but the same basis for rejection), Batzel as modified by Katsis teaches all the limitations of this claim.
Batzel as modified by Katsis does not explicitly disclose structures beyond the head portion that protrudes through to the exterior of the slide port.
However, Kotyuk, in a similar disclosure on a sliding opening containers teaches a similar head portion that is modified to: further (comprise) a loop-shaped grasping head (Kotyuk – hanging opening) at the end of the slider closest to the slider port in the closed configuration (See Kotyuk, Figures 11-13 for disposition of loop shaped structure that could function as a grasping head – in order to hang the package for display – Column 6, Lines 66-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head portion of the modified container and closure of Batzel with the loop-shaped grasping structure of Kotyuk in order to combine closure characteristics with other known packaging elements to display or store the package as well as provide a handhold for opening the package.  	
In regards to Claim 24, the modified container and closure of Batzel continues to teach all the limitations of this claim.  See the previous rejection for obviousness statement and modification rationale. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hovarth (US 3888350) discloses a Safety Container with rails, detents, catches and drawer structure as well as general features relevant to the scope and structure of the claimed invention.
Rosten et al. (US4819829) discloses a range of sliding closures with tracks, sliding covers and detent features and Figures 1-24 as well as general features relevant to the scope and structure of the claimed invention.
Alder et al. (US 20110226772) discloses cantilevered detents and all figures for sliding closures as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733